NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMERY GASPARD; YVONNE                           No. 16-56589
HRINDICH,
                                                D.C. No. 5:15-cv-01802-BRO-KES
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

DEA TASK FORCE, a joint powers police
force; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                Beverly Reid O’Connell, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Amery Gaspard and Yvonne Hrindich appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging federal claims arising

from two searches of their home. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal for failure to service in a timely

manner. See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (dismissal for

failure to serve timely under Fed. R. Civ. P. 4(m), overruled on other grounds by

Sandin v. Conner, 515 U.S. 472, 483-84 (1995). We affirm.

      The district court did not abuse its discretion by dismissing plaintiffs’ claims

against individual defendants because plaintiffs failed to serve the summons and

complaint in a proper manner or to show good cause for this failure. See Fed. R.

Civ. P. 4(m) (requiring service within 90 days after the complaint is filed); In re

Sheehan, 253 F.3d 507, 512-13 (9th Cir. 2001) (discussing good cause and district

court’s broad discretion to extend time for service or to dismiss the action without

prejudice).

      The district court did not abuse its discretion in awarding partial attorney’s

fees to the County of Riverside under 42 U.S.C. § 1988 on the basis of its

determination that plaintiffs’ claims against the County were “unreasonable,

frivolous, meritless, or vexatious.” Franceschi v. Schwartz, 57 F.3d 828, 832 (9th

Cir. 1995) (citation and quotation marks omitted); see also Thomas v. City of

Tacoma, 410 F.3d 644, 647 (9th Cir. 2005) (setting forth standard of review).

      We reject as without merit plaintiffs’ contention that the district court

improperly struck their Americans with Disabilities Act claim against the County

of San Bernardino arising out of Gaspard’s detention at the West Valley Detention


                                          2                                       16-56589
Center. See Fed. R. Civ. P. 15(a)(2) (other than amending “as a matter of course,”

a plaintiff may amend his or her complaint “only with the opposing party’s written

consent or the court’s leave”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ motions for leave to file a late reply brief (Docket Entry Nos. 28,

33) are granted. The Clerk shall file the reply brief submitted at Docket Entry No.

32.

      AFFIRMED.




                                          3                                       16-56589